        Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 1 of 7. PageID #: 491




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JOANN BOYD, et al.,                             )   CASE NO. 5:20-CV-02294
                                                )
                  Plaintiffs,                   )   JUDGE DAN AARON POLSTER
         vs.                                    )
                                                )   OPINION AND ORDER
AMERICAN FINANCIAL SECURITY                     )
LIFE INSURANCY COMPANY, et al.,                 )
                                                )
                  Defendants.                   )


         Before the Court is the Motion for Judgment on the Pleadings of Defendants Broadspire

Services Inc. and Crawford & Company (Doc. #: 14). Plaintiffs filed a brief in opposition (Doc.

#: 19). Defendants filed a reply (Doc. #: 20). For the following reasons, the Motion is GRANTED.

   I.          Factual Background

         In the First Amended Complaint (“Complaint”), Plaintiffs assert claims relating to

Defendants’ denial of insurance claims made following the death of David Warthen. See generally

Compl. (Doc. #: 1-1).

         Plaintiffs allege Mr. Warthen “maintained an insurance policy, policy number 99077153”

with Broadspire, Crawford, and non-moving Defendants Chubb Insurance Solutions Agency, Inc.,

and Federal Insurance Company. Id. ¶ 24. Plaintiffs incorporate into the Complaint the

“documentation concerning such coverage,” labeled as Exhibit B. Id., Ex. B. The first page of

Exhibit B, titled “HOW TO FILE A NEW CLAIM,” is the only page that relates to policy number

99077153 or references Broadspire or Crawford. See Compl., Ex. B (Doc. #: 1-1). That page

provides notice to the policyholder that Broadspire, a subsidiary of Crawford, is a “third party
      Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 2 of 7. PageID #: 492




administrator assigned … to process” claims. Id. Another page of Exhibit B, titled “Enrollment

Form – Voluntary Accident Insurance” references only Chubb and Federal Insurance. Id. The last

two pages of Exhibit B are part of a document titled “Voluntary Accidental Death &

Dismemberment Insurance Underwritten by: Federal Insurance Company, a member of Chubb

Group of Insurance Companies.” Id. Exhibit B includes all documents Plaintiffs had concerning

potential claims against Defendants when they filed the Complaint. Opp. at 3–4 (Doc. #: 19).

   II.       Procedural History

          On September 2, 2020, Plaintiffs, citizens of Ohio and Georgia, filed this action in state

court in Ohio. On October 9, 2020, Defendant CMFG Life Insurance Company removed the action

to this Court, asserting Plaintiffs fraudulently joined Broadspire and Crawford, citizens of Georgia,

to defeat complete diversity. See Notice of Removal ¶ 14 (Doc. #: 1).

          Plaintiffs allege, in Counts III and IV of the Complaint, that Broadspire and Crawford

breached their contractual obligations and acted in bad faith by denying Plaintiffs’ claims for

proceeds under policy number 99077153. Compl. ¶¶ 23-34 (Doc. #: 1-1). Broadspire and

Crawford timely filed their Answer. Doc. #: 11.

          On November 13, 2020, Broadspire and Crawford filed the instant motion for judgment on

the pleadings, arguing Plaintiffs do not have a viable claim against them because they did not issue

an insurance policy to any of the Plaintiffs or Mr. Warthen and Ohio law precludes bad faith claims

against third-party claim administrators. Doc. #: 14.

   III.      Legal Standard

          In the absence of a federal question, when a non-diverse party has been joined as a

defendant, the removing defendant may avoid remand only by demonstrating that the non-diverse

party was fraudulently joined. Casis v. Wal-Mart Stores, Inc., 695 F.3d 428, 432 (6th Cir. 2012);



                                                  2
      Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 3 of 7. PageID #: 493




see also Coyne ex rel. Ohio v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999) (“[F]raudulent

joinder of non-diverse defendants will not defeat removal on diversity grounds.”). A defendant is

fraudulently joined if it is “clear that there can be no recovery under the law of the state on the

cause alleged or on the facts in view of the law.” Casis, 695 F.3d at 432 (citation omitted). The

relevant inquiry is whether there is “a colorable basis for predicting that a plaintiff may recover

against [a defendant].” Id. (quotation omitted).

         The Sixth Circuit applies the same standard to a Rule 12(c) motion for judgment on the

pleadings as to a motion to dismiss under Rule 12(b)(6). Reilly v. Vadlamudi, 680 F.3d 617, 622

(6th Cir. 2012). The Court must accept all well-pleaded, non-conclusory allegations as true and

draw all reasonable inferences in favor of the Plaintiffs. JP Morgan Chase Bank, N.A. v. Winget,

510 F.3d 577, 581 (6th Cir. 2007); Stanford v. United States, 948 F. Supp. 2d 729, 743 (E.D. Ky.

2013). To survive the motion, the complaint must “contain sufficient factual matter … to state a

claim to relief that is plausible on its face.” Reilly, 680 F.3d at 622 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007)). The Court may consider documents attached to or incorporated

in pleadings. See Whittiker v. Deutsche Bank Nat. Trust. Co., 605 F. Supp. 2d 914, 924 (N.D. Ohio

2009). A motion for judgment on the pleadings should be granted when no material issue of fact

exists and the moving party is entitled to judgment as a matter of law. Id.

   IV.      Analysis

         The Court first considers whether Broadspire and Crawford were fraudulently joined,

which bears on this federal court’s subject matter jurisdiction, before turning to whether

Broadspire and Crawford are entitled to judgment on the pleadings.




                                                   3
      Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 4 of 7. PageID #: 494




           a. Fraudulent joinder

       Defendants removed this case to federal court based on fraudulent joinder. See Notice of

Removal ¶ 14 (Doc. #: 1-1). Plaintiffs argue they did not fraudulently join Broadspire and

Crawford to defeat diversity. Opp. at 6 (Doc. #: 19). Instead, they assert, there is “a reasonable

basis for predicting that state law might impose liability upon” Broadspire and Crawford, and

therefore this Court should remand this case due to lack of subject matter jurisdiction. Id. at 7.

Plaintiffs claim the “reasonable basis” comes from Exhibit B, which they argue establishes

Broadspire is a subsidiary of Crawford and had “involvement in processing the insurance claim.”

Id. Plaintiffs claim discovery is needed “to determine what this involvement is, and whether any

of [Broadspire’s and Crawford’s] actions contributed to the denial of this claim.” Id.

       Broadspire and Crawford show, as addressed below, that Plaintiffs have not alleged

plausible claims against them. Plaintiffs offer no legal authority supporting that a document such

as Exhibit B—which shows (i) the policy is underwritten by Federal Insurance Company, and

(ii) Broadspire, a subsidiary of Crawford, is the third-party administrator assigned to process the

claim on behalf of Federal Insurance Company—establishes a colorable basis for predicting that

state law might impose liability upon Broadspire and Crawford for contractual claims. Plaintiffs

likewise do not argue “involvement in processing the insurance claim” provides a colorable basis

for their contract claims or how discovery into that involvement will bolster the claims.

       Broadspire and Crawford have demonstrated they were fraudulently joined by showing

there is no colorable basis under Ohio law for Plaintiffs to recover from them. Therefore, the Court

has subject matter jurisdiction over this case and the Motion.




                                                 4
       Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 5 of 7. PageID #: 495




             b. Breach of contract

         A plaintiff alleging a breach of contract must show privity of contract with the defendant.

Sobh v. Am. Family Ins. Co., 755 F. Supp. 2d 852, 855 (N.D. Ohio 2010).

         Broadspire and Crawford argue Plaintiffs cannot maintain their breach of contract claim

because the pleadings show Plaintiffs do not have a contract with them. Mem. at 6 (Doc. #: 14).

Specifically, Broadspire and Crawford assert Exhibit B contradicts Plaintiffs’ allegation that Mr.

Warthen maintained an insurance policy with Broadspire and Crawford and makes clear that

Broadspire, which is a subsidiary of Crawford, is a “third-party administrator assigned to act on

behalf of Federal Insurance … to process [a] claim.” Mem. at 6–7 (Doc. #: 14 (citing Compl., Ex.

B (Doc. #: 1-1)). Further, Exhibit B states it is “voluntary accidental death & dismemberment

insurance underwritten by Federal Insurance Company,” and the enrollment form refers to Federal

Insurance Company, not Broadspire or Crawford. Id.

         Plaintiffs do not dispute privity of contract is required for a breach of contract claim.

Instead, they contend Broadspire’s and Crawford’s arguments are premature. Opp. at 8 (Doc.

#: 19). 1 Plaintiffs assert the Complaint alleges facts that set forth a plausible claim against

Broadspire and Crawford for failure to pay out insurance claims after Mr. Warthen’s death. Id. at

8 (citing Compl. ¶ 23–34, Ex. B (Doc. #: 1-1)). Plaintiffs cite “especially” to the page of Exhibit

B that indicates Broadspire, a subsidiary of Crawford, is a third-party administrator assigned to

process the claim. Id. Plaintiffs argue the “process your claim” language leaves unclear Broadspire

and Crawford’s role in denying the claims of Mr. Warthen’s estate. See Opp. at 5 (Doc. #: 19).



1
  Plaintiffs also challenge Defendants’ reliance on the Declaration of Carlos Brown, arguing the Court should not
consider it because it is not attached to the pleadings. Opp. at 9. But Defendants attached the declaration to their
Amended Answer. See Doc. #: 11. Thus, the Court can consider it. See Whittiker, 605 F. Supp. 2d at 924. Plaintiffs
do not provide any authority requiring the Court to disregard the declaration because Plaintiffs have not been able to
cross examine it or otherwise probe its trustworthiness. See Opp. at 9. Notwithstanding that the Court can consider it,
the Court reaches the conclusions herein without reference to the declaration.

                                                          5
      Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 6 of 7. PageID #: 496




Plaintiffs do not specify any allegation of privity of contract, and they concede that if during

discovery “it is determined that there is no privity of contract,” an argument barring their breach

of contract and bad faith claims may succeed in a motion for summary judgment. Id. at 8–9.

       Plaintiffs offer no legal authority supporting their argument that the Complaint, including

Exhibit B, alleges a “plausible claim for relief” against Broadspire and Crawford for breach of

contract and bad faith. The Complaint alleges, inter alia, Mr. Warthen “maintained an insurance

policy … with [Broadspire and Crawford].” Compl. ¶ 24 (Doc. #: 1-1). That allegation

incorporates Exhibit B, which “concern[s] such coverage.” Id. Exhibit B states Broadspire, a

subsidiary of Crawford, is assigned to process Plaintiffs’ claim, which is underwritten by Federal

Insurance Company. Id., Ex. B. Plaintiffs do not argue Exhibit B plausibly alleges privity of

contract or identify any other allegation in the Complaint regarding privity of contract. In the

absence of an alleged contractual relationship, Broadspire’s role in handling the insurance claims

is not relevant to Plaintiffs’ contract claim and no discovery will establish liability.

       Accepting all non-conclusory allegations as true, and drawing all reasonable inferences in

Plaintiffs’ favor, the Complaint alleges (i) Mr. Warthen maintained policy number 99077153,

(ii) Broadspire is a third-party administrator assigned to process claims made under the policy;

(iii) Broadspire is a subsidiary of Crawford; and (iv) the policy was underwritten by Federal

Insurance Company. Compl., Ex. B (Doc. #: 1-1). Plaintiffs failed to plausibly allege the

contractual relationship essential to a breach of contract claim, and Broadspire and Crawford are

entitled to judgment as a matter of law.

           c. Bad faith

       The duty of an insurer to act in good faith in handling claims of the insured derives from

the contract between the insurer and insured. See Hoskins v. Aetna Life Ins. Co., 6 Ohio St. 3d 272,



                                                   6
      Case: 5:20-cv-02294-DAP Doc #: 22 Filed: 01/19/21 7 of 7. PageID #: 497




275–76 (Ohio 1983). Ohio law “strongly points to the conclusion that, absent privity, an insured

cannot assert a claim against a third-party claims administrator for adjusting its claim in bad faith.”

William Powell Co. v. Nat’l Indem. Co., 141 F. Supp. 3d 773, 782 (S.D. Ohio 2015) (summarizing

state appellate court decisions).

         Broadspire and Crawford argue the bad faith claim fails as a matter of law because there is

no contractual relationship between Plaintiffs or Mr. Warthen and Defendants. Mem. at 8–9 (Doc.

#: 14). Plaintiffs do not separately challenge this argument.2 Instead they rely on the same

argument summarized above—that they allege a plausible claim and Defendants’ arguments are

premature. Opp. at 8–9 (Doc. #: 19). The Court already has addressed and rejected Plaintiffs’

counterarguments. Construing the allegations in their favor, as a matter of law Plaintiffs have not

alleged a plausible bad faith claim against Broadspire and Crawford.

    V.       Conclusion

         Accordingly, Broadspire’s and Crawford’s Motion for Judgment on the Pleadings, Doc.

#: 14, is GRANTED. Plaintiffs’ claims against Broadspire and Crawford are DISMISSED WITH

PREJUDICE. Plaintiffs’ request for remand to the Stark County Court of Common Pleas is

DENIED.




                 IT IS SO ORDERED.


                                                        /s/ Dan Aaron Polster_January 19, 2021_
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE



2
 Defendants anticipated an argument by Plaintiffs that Broadspire and Crawford are liable for bad faith under a
management/delegation theory. See Mem. at 9 (Doc. #: 14). Plaintiffs did not make such an argument in response to
Defendants’ Motion, and therefore the Court will not address this issue.

                                                       7
